Exhibit 10.33


SUMMARY DESCRIPTION OF THE DIXIE GROUP, INC

2004 ANNUAL INCENTIVE PLAN

 

The following is a description of the Company's 2004 Incentive Plan ("Plan") for
its executive officers (including all individuals who are "named executive
officers" for purposes of the Summary Compensation Table disclosures required in
the Company's annual Proxy Statement).

Pursuant to the Plan, each executive officer's compensation for the year will
consist of his or her Base Salary, plus the opportunity to earn two separate
bonus components calculated in accordance with the terms of the Plan - an Annual
Incentive Award and a Long-Term Incentive Award. The Plan is administered by the
Compensation Committee of the Board of Directors, which determines the range of
potential Annual and Long-Term Incentive Award payments that may be earned, the
performance criteria for determining the amount earned by each executive, and
the form in which Long-Term Incentive Awards will be paid. In order to receive
any payout pursuant to either Annual Incentive Awards or Long-Term Incentive
Awards under the Plan, an executive must be an employee of the Company at the
time when the award is paid.

Annual Incentive Awards

For executive officers whose responsibilities are primarily related to the
operations of one or more business units, and for the Chief Executive Officer,
the Annual Incentive Award component provides each participant with the
opportunity to earn a cash bonus payment ranging from 16.7% to 100% of such
participant's Base Salary. For executive officers in this category (other than
the CEO), 50% of the amount of the Annual Incentive Award is determined based on
the achievement of specified levels of annual business unit earnings before
interest and taxes from continuing operations ("EBIT"), 20% of the Annual
Incentive Award is determined based on the achievement of specified levels of
annual corporate EBIT, and 30% of the Annual Incentive Award is determined based
on the achievement of qualitative individual performance goals set by the
Compensation Committee. For the CEO, 70% of the amount of the Annual Incentive
Award is determined based on the achievement of specified levels of annual
corporate EBIT and 30% of the Award is determined based on qualitative
individual performance goals set by the Compensation Committee.

For executive officers whose responsibilities are primarily related to
corporate-level administration, the Annual Incentive Award component provides
each participant with the opportunity to earn a cash bonus payment ranging from
7.5% to 60% of such participant's Base Salary, with 70% of the amount of the
Annual Incentive Award determined based on the achievement of specified levels
of annual corporate EBIT and 30% of the Award based on the achievement of
qualitative individual performance goals set by the Compensation Committee.

For all participants, the Compensation Committee will condition the payment of
any Annual Incentive Award compensation on the achievement of specified minimum
"threshold" levels for one or more elements of the applicable bonus formula.
Annual Incentive Awards earned under the Plan will be paid to participants in
cash not later than March 15, 2005.

Long-Term Incentive Awards

In the event that an executive achieves at least the performance levels required
to receive a minimum "threshold" payout under the Annual Incentive Award
component of the Plan, he or she also will receive an additional Long-Term
Incentive Award, the value of which will be equal to either (a) 2 times the
amount of the Annual Incentive Award earned for executive officers whose
responsibilities are primarily related to the operations of one or more business
units, and for the Chief Executive Officer, or (b) 0.5 to 1.5 times the amount
of the Annual Incentive Award earned for executive officers whose
responsibilities are primarily related to corporate-level administration.

The Company's present intention is that one-half of the amount of the Long-Term
Incentive Award for each participant will be paid in the form of a restricted
stock award issued under the Company's Stock Incentive Plan (valued based on the
market price at the time of issue and vesting in three equal annual
installments) and the other half of the amount of the Long-Term Incentive Award
will be paid in the form of a stock option issued under the Stock Incentive Plan
and having a six-year term (with the number of shares determined based on a
valuation using the Black-Scholes method at the date of grant and vesting in
four equal annual installments, beginning on the second anniversary of the date
of grant). Long-Term Incentive Awards earned under the Plan will be paid to
participants not later than March 15 of the following year. The Compensation
Committee retains discretion to provide for the payout of Long-Term Incentive
Awards in any other form of consideration, including cash payments, that the
Compensation Committee may determine at the time of such payout.

2004 Base Salary Levels for Named Executive Officers

The following are the base salary levels that will be used in calculating any
incentive awards under the Plan for each of the executive officers required to
be named in the Summary Compensation Table of the Company's annual Proxy
Statement:

Officer's Name and Title

 

2004 Base Salary

Daniel K. Frierson
  Chairman of the Board and
  Chief Executive Officer


 

$500,000

Kenneth L. Dempsey
  Vice President and President,
  Masland Carpets


 

$215,000

David E. Polley
  Vice President, Marketing


 

$215,000

Gary A Harmon
  Vice President and Chief Financial Officer


 

$195,000

Royce R. Renfroe
  Vice President and President,
  Fabrica International


 

$215,000